United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Hazelwood, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1403
Issued: February 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2006 appellant filed a timely appeal from a May 17, 2006 nonmerit decision
of the Office of Workers’ Compensation Programs, denying his untimely request for
reconsideration and finding that it failed to establish clear evidence of error. Because more than
one year has elapsed between the last merit decision dated October 1, 1998 and the filing of this
appeal on June 13, 2006, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2) but has jurisdiction over the nonmerit issue.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
This case has previously been on appeal before the Board on four occasions. In an
October 18, 2002 decision, the Board affirmed the Office’s April 25 and December 11, 2001
decisions, which denied appellant’s untimely January 20 and September 7, 2001 requests for

reconsideration and found that they failed to establish clear evidence of error.1 On October 30,
2003 the Board issued an order remanding case to the Office for reconstruction and proper
assemblage of the case record as it did not contain a complete copy of an Office decision dated
July 9, 2003, which denied appellant’s June 19, 2003 request for reconsideration. The Board
ordered the Office to issue a de novo decision on appellant’s claim to preserve his right of appeal
to the Board.2 In a January 26, 2005 order, the Board granted the Office’s motion to set aside a
November 20, 2003 decision, which denied appellant’s June 19, 2003 request for
reconsideration. The Board remanded the case to the Office to determine whether appellant’s
untimely request for reconsideration established clear evidence of error.3 The Board also granted
the Office’s motion to cancel a scheduled oral argument.4 By decision dated November 17,
2005, the Board denied appellant’s untimely June 19, 2003 request for reconsideration and found
that it failed to establish clear evidence of error.5 The facts and the circumstances of the case as
set forth in the Board’s prior decisions are incorporated herein by reference. The facts and the
history relevant to the present issue are hereafter set forth.
On February 19, 1998 appellant, then a 43-year-old machine distribution clerk,6 filed an
occupational disease claim. He alleged that his left wrist carpal tunnel syndrome was caused by
factors of his federal employment.7 By decision dated October 1, 1998, the Office found the
evidence of record insufficient to establish that appellant sustained an injury causally related to
factors of his federal employment. By decisions dated April 25 and December 11, 2001 and
1

Docket No. 02-1052 (issued October 18, 2002).

2

Docket No. 03-2007 (issued October 30, 2003).

3

In the November 20, 2003 decision, the Office denied appellant’s June 19, 2003 request for reconsideration on
the grounds that it neither raised substantive legal questions nor included new and relevant evidence not previously
considered by the Office. On appeal, the Director of the Office contended that the standard of review should have
been whether appellant’s untimely request for reconsideration presented clear evidence of error as the last merit
decision in the case was issued on October 1, 1998.
4

Docket No. 04-592 (issued January 26, 2005).

5

Docket No. 05-1359 (issued November 17, 2005).

6

The record reflects that appellant’s employment was terminated by the employing establishment on
March 14, 1995.
7

Prior to the instant claim, appellant filed a traumatic injury claim on September 27, 1992 alleging that on that
date he hurt his right hand when a bundle of mail fell on it. By letter dated July 8, 1993, the Office accepted his
claim for a volar plate avulsion fracture of the right index finger. On December 6, 1992 appellant filed an
occupational disease claim alleging that he developed carpal tunnel syndrome and a scapholunate ligament tear of
the right wrist due to use of his right upper extremity at work. On June 10, 1993 the Office accepted his claim for
carpal tunnel syndrome and a scapholunate ligament tear of the right wrist. By decision dated February 2, 1995, the
Office granted appellant a schedule award for a 56 percent permanent impairment of the right upper extremity. In a
January 6, 1998 decision, the Office denied appellant’s claim for a schedule award for additional permanent
impairment of the right upper extremity. By decisions dated January 15, 1999 and February 5, 2001, an Office
hearing representative affirmed the January 6, 1998 decision. The Office denied appellant’s February 5, 2001
request for reconsideration by decision dated December 11, 2001. In a July 30, 2002 decision, the Office found that
appellant did not have more than a 56 percent permanent impairment of the right upper extremity. On
September 12, 2003 a hearing representative issued a decision which affirmed the Office’s July 30, 2002 decision.

2

March 9, 2005, the Office denied appellant’s January 20 and September 7, 2001 and June 19,
2003 requests for reconsideration, respectively, on the grounds that they were untimely filed and
failed to present clear evidence of error.
Following the Board’s November 17, 2005 decision, appellant submitted a February 8,
2006 medical report of Dr. Paul R. Manske, a Board-certified orthopedic surgeon, who reiterated
his prior opinion set forth in reports dated February 19 and September 1, 1998 that appellant’s
left wrist carpal tunnel syndrome was caused by his employment. Dr. Manske stated that this
diagnosis was based on appellant’s history, his findings on physical examination and a positive
nerve conduction test. He further stated that the relationship between appellant’s condition and
his employment was based on medical records from Dr. Jacques S. Van Ryn, a Board-certified
orthopedic surgeon, who opined that appellant’s left wrist condition was caused by factors of his
employment and Dr. Donald L. Pruitt, a Board-certified orthopedic surgeon, and Michael J.
Spezia, a family practitioner, who opined that appellant’s left wrist condition was caused by
increased use following surgery for his employment-related right wrist conditions. Dr. Manske
opined that the known work-related injuries to both wrists and increased use of the left wrist
subsequent to the necessary surgery on the right wrist in the early 1990s contributed to
appellant’s left carpal tunnel syndrome.
In a letter dated February 12, 2006 and received by the Office on February 23, 2006,
appellant requested reconsideration. He contended that the correct date of his injury was
June 3, 1988. Appellant stated that he sustained a dorsal flexion stress injury while trying to toss
a bundle of heavy newspapers. He reported this injury on June 3, 1988. Appellant described the
development of his left wrist condition and notice he provided to the employing establishment
regarding this injury. Appellant concluded that he was totally disabled from any type of work.
Appellant submitted a duplicate copy of an unsigned and incomplete report dated
September 1, 1998, which he claimed was authored by Dr. Manske who noted that he made a
mistake regarding his statement in a February 28, 1998 evaluation that appellant’s left hand
became symptomatic two years ago. Dr. Manske stated that appellant had ongoing pain in his
left wrist intermittently and it flared up in 1995 presumably due to the decreased ability to use
his right upper extremity. He further stated that a nerve conduction test was compatible with
carpal tunnel syndrome on the left and appellant had radial scaphoid osteoarthritis on the left,
which was symptomatic and led to his problems. Dr. Manske related that appellant believed his
carpal tunnel syndrome was caused by repetitive work duties, which was supported by medical
authorities.
Appellant also submitted a duplicate copy of Dr. Van Ryn’s August 19, 1988 report,
which stated that appellant had a scapholunate strain. He noted his medical treatment plan and
physical restrictions. Dr. Van Ryn stated that appellant may perform his regular work duties.
A duplicate copy of Dr. Pruitt’s July 31, 1992 report found that appellant sustained
scapholunate space widening of the wrist and an avulsion fracture of the base of the middle
phalanx most consistent with a volar plate injury. Dr. Pruitt opined that, although appellant
could not recall a specific injury, it looked relatively recent, within the last one to two months.

3

By decision dated May 17, 2006, the Office found that appellant’s letter requesting
reconsideration was dated February 23, 2006, more than one year after the Office’s October 1,
1998 decision and was untimely. The Office found that appellant did not submit evidence to
establish clear evidence of error in the prior decision finding that he did not sustain a left wrist
condition causally related to his federal employment.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act8 does not entitle a claimant
to a review of an Office decision as a matter of right.9 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulation provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.10
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.11
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.12 The evidence must be positive, precise and explicit
and must be manifest on its face that the Office committed an error.13 Evidence that does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.14 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.15 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.16
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
8

5 U.S.C. § 8128(a).

9

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

10

20 C.F.R. § 10.607(a).

11

Id. at § 10.607(b).

12

Nancy Marcano, 50 ECAB 110, 114 (1998).

13

Leona N. Travis, 43 ECAB 227, 241 (1991).

14

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

15

Leona N. Travis, supra note 13.

16

See Nelson T. Thompson, 43 ECAB 919 (1992).

4

the claimant and raise a substantial question as to the correctness of the Office decision.17 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.18
ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. In implementing the one-year time limitation, the Office’s procedures
provide that the one-year time limitation period for requesting reconsideration begins on the date
of the original Office decision. However, a right to reconsideration within one year accompanies
any subsequent merit decision on the issues.19
The last merit decision in this case was issued by the Office on October 1, 1998. It found
that appellant failed to establish that his left wrist condition was caused by factors of his federal
employment. As his February 23, 2006 letter requesting reconsideration was made more than
one year after the Office’s October 1, 1998 merit decision, the Board finds that it was not timely
filed.
The issue for purposes of establishing clear evidence of error in this case, is whether
appellant submitted evidence establishing that there was an error in the Office’s finding that he
failed to establish that he sustained a left wrist injury causally related to factors of his federal
employment. The Board notes that this issue is medical in nature.
In support of his February 23, 2006 request for reconsideration, appellant submitted
Dr. Manske’s February 8, 2006 report, which reiterated his prior opinion that appellant’s left
carpal tunnel syndrome, was causally related to his employment. Duplicate copies of reports
from Drs. Manske, Van Ryn and Pruitt dated September 1 and August 19, 1998 and July 31,
1992, respectively, which stated that appellant sustained left carpal tunnel syndrome and
scapholunate osteoarthritis on the left. Dr. Manske opined that appellant’s conditions were work
related. The Board notes that the Office had weighed this medical evidence submitted and found
it to be insufficient to establish that appellant sustained a left wrist injury causally related to
factors of his federal employment. The Board finds that the submission of the reports from
Drs. Manske, Van Ryn and Pruitt are insufficient to shift the weight of the evidence in favor of
appellant’s claim as they are duplicative of that already of record.20
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to present clear evidence of error.
17

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

18

Thankamma Mathews, 44 ECAB 765, 770 (1993).

19

Larry L. Litton, 44 ECAB 243 (1992).

20

Cresenciano Martinez, 51 ECAB 322 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2006 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: February 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

